In this spoliation case, the appellees filed a motion for summary judgment which embodied a motion for sanctions. I believe these cases should involve two distinct motions and two hearings rather than one convoluted hearing in which the evidence is conjectural, predicated upon the "what ifs" of which way the court rules on the sanction request.
Fairness and due process require that the side that has been sanctioned should have the opportunity to defend against the motion for summary judgment when it knows the state of the evidentiary record after the court's ruling on the sanction motion.
BAIRD, J., concurs in the foregoing concurring opinion. *Page 208